Citation Nr: 1450012	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-14 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for narcolepsy to include as secondary to service connected disabilities.

2.  Entitlement to service connection for speech impairment secondary to service connected temporomandibular joint dysfunction.

3.  Entitlement to an initial rating in excess of 10 percent for neuralgia of the fifth trigeminal cranial nerve associated with sinusitis and headaches.

4.  Entitlement to an effective date earlier than April 3, 2008, for the grant of a 10 percent rating for loss of taste.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1991 to July 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Detroit, Michigan.  

The Veteran testified before the undersigned at a travel Board hearing conducted at his RO in May 2014.  

The issues of entitlement to an increased rating for the fifth trigeminal nerve disability and entitlement to service connection for narcolepsy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 10, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal of the denial of service connection for speech impairment secondary to service connected temporomandibular joint dysfunction is requested.

2.  In May 2005, the RO granted service connection for loss of taste and assigned a non-compensable evaluation; on April 3, 2008, the Veteran submitted a claim for an increased rating for the disability.   

3.  There is no evidence dated between May 2005 and April 3, 2008 which documents an increase in symptomology associated with the loss of taste and there is no communication from the Veteran indicating an intent to claim entitlement to an increased rating for loss of taste prior to April 3, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the denial of service connection for speech impairment secondary to service connected temporomandibular joint dysfunction by the appellant  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for entitlement to an effective date earlier than April 3, 2008, for the grant of a 10 percent rating for loss of taste, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  The Veteran was provided with proper notification regarding his earlier effective date claims via correspondence dated in January 2009, which notice was provided prior to the adjudication of the claim on appeal.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, VA examination reports, and lay statements. 

The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument to support his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Entitlement to service connection for speech impairment secondary to service connected temporomandibular joint dysfunction.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal of the denial of service connection for speech impairment secondary to service connected temporomandibular joint dysfunction (see pg. 10, May 2014 Hearing transcript) and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.



Entitlement to an effective date earlier than April 3, 2008, for the grant of a 10 percent rating for loss of taste.

In October 2009, the RO granted an increased rating for loss of taste to 10 percent and assigned an effective date of April 3, 2008.  The Veteran claims that the effective date for the grant of a 10 percent rating for loss of taste should be prior to April 3, 2008.  

The law with regard to determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a), (b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2014).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by the regulation, which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014).

An exception to that general rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that circumstance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a higher disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

In May 2000, the Veteran submitted his original claim of entitlement to service connection for loss of taste.  In March 2005, the RO granted service connection for the disability and assigned a non-compensable evaluation effective from October 27, 1999.  The Veteran was informed of this rating action via correspondence dated in May 2005.  From March 2005 to April 3, 2008, the record is devoid of any evidence which pertains to a loss of taste the Veteran may experience.  There were no complaints of, diagnosis of or treatment for a loss of taste in medical records generated during the pertinent time period.  While the Veteran submitted numerous statements regarding other conditions he was appealing, his statements were silent as to any problems with loss of taste and certainly there was no indication in any of his communications prior to April 3, 2008, that he was claiming an increased rating for loss of taste.  On April 3, 2008, the Veteran submitted a statement claiming entitlement to an increased rating for his loss of taste.  This is the date the RO used as the effective date for the grant of the increased rating.  

The Veteran testified before the undersigned in May 2014 that he was scheduled for a VA examination in 2004 at which time he was informed by the examiner that they did not have the proper equipment to evaluate the Veteran's sense of taste.  The Veteran alleged that, in 2004 he was experiencing a loss of sense of taste and that he had that symptomology continuously from prior to 2004 to the present.  

Based on the above, the Board finds that an effective date prior to April 3, 2008 is not warranted for the grant of a 10 percent rating for loss of taste.  April 3, 2008 is the date of receipt of the Veteran's increased rating claim.  The evidence dated within one year of April 3, 2008 is devoid of any evidence that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim.  The Veteran's subsequent testimony does not change the outcome of this decision.  While the Veteran has alleged that he had had a continuous loss of taste from prior to 2004, this is not documented in the medical evidence or the statements submitted by the Veteran within the pertinent time period.  The Board finds that, if the Veteran had had such significant symptomology as loss of taste, he would have informed a health care professional of this fact during one of the times he was seen for sinus problems during the pertinent period or mentioned the problem when corresponding with VA about his other claims.  The lack of this evidence supports the Board's determination that there is no evidence dated during the pertinent time period which documents that a factually ascertainable increase in symptomology occurred within one year of the date of receipt of the increased rating claim.  
ORDER

The claim of entitlement to service connection for speech impairment secondary to service connected temporomandibular joint dysfunction is dismissed.

Entitlement to an earlier effective date prior to April 3, 2008 for the grant of a 10 percent rating for loss of taste is denied.  


REMAND

The Veteran is claiming entitlement to an initial rating in excess of 10 percent for neuralgia of the fifth trigeminal cranial nerve associated with sinusitis and headaches.  The Veteran testified before the undersigned in May 2014 that he had been receiving treatment for this disability from VA and private health care providers as recently as the preceding week.  The most recent VA medical evidence of record is dated in 2009.  The Board finds a remand is required to obtain the outstanding VA medical records and to obtain, to the extent possible, any outstanding private medical records.

The Veteran's testimony in May 2014, when reviewed in conjunction with private medical records dated in 2014 suggest to the Board that the symptomology associated with the service connected neuralgia of the fifth trigeminal cranial nerve may have increased in symptomology.  The Board notes the last time the disability was evaluated by VA for compensation and pension purposes was in 2009.  Based on the above, the Board finds that a current VA examination is required to accurately adjudicate the Veteran's claim.  This requires remand so the RO can schedule the examination.  

The Veteran is claiming entitlement to narcolepsy.  Associated with the claims file are medical opinions which indicate both that the Veteran has narcolepsy due to his service connected sinus condition and in-service nasal surgeries and other evidence which indicates that there is no link between the narcolepsy and active duty.  The Board notes that the only polysomnogram study of the Veteran was conducted in September 2000 and resulted in diagnoses of obstructive sleep apnea, narcolepsy, disorders of excessive somnolence, fatigue and sleep related cluster headache.  Significantly, the examination report includes the annotation that, due to the Veteran's complaint of excessive daytime sleepiness and symptomology of narcolepsy, a Multiple Sleep Latency Test should be considered.  This test was "strongly recommended to help confirm and/or rule out narcolepsy."  The document was annotated to indicate that the Veteran was scheduled for a Multiple Sleep Latency Test in June 2001.  The Board finds that the report of the June 2001 private Multiple Sleep Latency Test should be obtained and associated with the claims file, if possible.  If the Veteran never underwent a Multiple Sleep Latency Test, the Board finds that he should be scheduled for one in order to determine if he actually has narcolepsy.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO or the AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  The Board is particularly interested in obtaining the results of the private Multiple Sleep Latency Test which was scheduled in June 2001.  Regardless of the Veteran's response, obtain all outstanding VA records of pertinent medical treatment.  

2.   After the above development has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriately qualified health care professional with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected neuralgia of the fifth trigeminal nerve.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any necessary tests and studies should be accomplished.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.  In addition, the examiner is specifically requested to provide an opinion as to whether the symptomology associated solely with the service connected neuralgia of the fifth trigeminal nerve more nearly approximates incomplete moderate paralysis, incomplete severe paralysis or complete paralysis of the fifth trigeminal nerve.  

3. Schedule the Veteran for a VA examination by an appropriately qualified health care professional with sufficient expertise to determine the nature and etiology of the Veteran's claimed narcolepsy.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any necessary tests and studies should be accomplished.  If the development set out under paragraph number 1 above does not result in receipt of the private Multiple Sleep Latency Test which was scheduled in June 2001 then this study should be scheduled to the extent possible.  The examiner must express an opinion as to whether it is at least as likely as not that the Veteran has narcolepsy which is etiologically linked to his active duty service or to a service connected disability.  The examiner must reconcile, to the extent possible, the positive and negative etiology opinions of record.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]"38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  Undertake any other indicated development.  

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.   Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate action


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


